Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on September 9, 2021 has been entered.

				Response to Amendments
3	The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant's amendments. The 101 rejection is withdrawn.

EXAMINER’S AMENDMENT	
4. 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Chethan Shinivasa on December 16, 2021.
	This listing of claims will replace all prior versions, and listings, of claims in the application:

 				Allowable Subject Matter 
5.  	The following is an Allowance in response to the communications received on September 9, 2021. Claims 2-7, 9, 11-12, 16-17, 19-24, 26, 28-29, and 33-36 are currently pending and allowed.

				Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance:
	The closest prior art Higgins et al., (US 2007/0011334), and in view of Gilles , (US Patent Publication No. 2007/0165816 A1), Jeannette et al (US Patent Application No. 2003/0121001 A1) and Nadiadi et al (US Application Publication No. 20130179225 A1) fail to teach or suggest the first translation component, the second translation component and the third translation component configured to reduce communication 
 	The closest prior art Higgins et al. (US 2007/0011334), and in view of Gilles (US Patent Publication No. 2007/0165816 A1), Jeannette et al  (US Patent Application No. 2003/0121001 A1) and Nadiadi et al (US Application Publication No. 20130179225 A1) fail to teach or suggest configuring the first translation component, the second translation component and the third translation component to reduce communication 
	The dependent claims are allowed as they depend upon allowable independent claims 35 and 36. 

				
Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.